739 N.W.2d 628 (2007)
Renie MANZELLA and Joseph Manzella, Plaintiffs-Appellees,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant, and
Israel Maldonado Morado, Fernando Ojeda Miranda, and Progressive Michigan Insurance Company, Defendants.
Docket No. 133620. COA No. 271365.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, the application for leave to appeal the January 4, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address the dissenting opinion in the Court of Appeals. The parties may file supplemental briefs within 28 days of the date of this order, but they *629 should not submit mere restatements of their application papers.